Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 8/13/2021, in which claims 1, 2. 4-7, 9, 13-17 are amended to change the breadth and scope of the claims, and claims 18-20 are newly added. No claims are canceled.
Claims 1-20 are pending in the instant application and are found to be allowable.

	
Priority
This application is a continuation of a National Stage Application of PCT/CN2018/093133, filed on 6/27/2018.  The instant application claims foreign priority to CN 201710507481.9 and CN201810651800.8, filed on 6/28/2017 and 6/22/2018 respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in the instant application on 2/7/2020. 
Withdrawn Objection
Claims 1, 4 and 7 are amended to remove the phrase “fromany”, render the objection moot. The objection is hereby withdrawn.

Withdrawn Rejections
Applicant’s amendment, filed on 8/13/2021, with respect to the rejection of claim 1-17 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Applicant withdrawn.
Applicant’s response, filed on 8/13/2021, with respect to the rejection of claims 1, 7-10 and 15 under 35 U.S.C. 102(b) as being anticipated by Thompson et al., has been fully considered and is persuasive.  The Office apologizes for the inclusion of this rejection, its’ presence in the Office Action of 5/18/2021 was an error. Thompson has no relevance to the instant claims. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 8/13/2021, with respect to the rejection of: Claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 1020160035272 A, 2016) and claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Kenichi et al. (JP 58038741, 1983), has been fully considered and is persuasive.  Neither Kim nor Kenichi renders the instant claims obvious, specifically because neither prior art reference suggests the presence of the instant “B” structure nor do they suggest the instant “X1” linker. The rejections are hereby withdrawn.
Applicant’s response with respect to the provisional rejection of: Claims 1-6 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-17 of copending application US 16/729653 and claims 1-6 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-11 of copending application US 16/133248, has been fully considered and is persuasive. The terminal disclaimer filed on 8/13/2021 is sufficient to overcome the provisional non-statutory double patenting rejections. The rejections are hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest applicable prior art is Satoko et al. (JP 2015183145 A, 2015, PTO-892) and Satoko et al. (JP 2015183145 A, 2015, PTO-892), in view of Liu et al. (CN 106589424 A, 2017, PTO-892). Satoko et al. discloses multi-arm polyethylene glycol based crosslinking reagents, wherein the core pentaerythritol is linked to the PEG-epoxide arms via a heteroatom functionalized linker, exemplified as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Satoko does not discloses the use of said crosslinker to form hyaluronate based gels or soft tissue fillers. However, Liu et al. discloses the formation of gels and soft tissue fillers via crosslinking hyaluronate with multi-arm PEG crosslinkers, under alkaline conditions. Hence, the use of the crosslinker of Satoko to form the gels or soft tissue fillers of Liu, would be prima facie obvious. However, the above prior art provides no suggestion or motivation to prepare a crosslinker as instantly claimed, specifically the multi-arm PEG crosslinker with an amide linker connecting the core to the arms. Moreover, the instant specification provides evidence that the inclusion of said amide 
	
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

	/DALE R MILLER/           Primary Examiner, Art Unit 1623